


Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (this “Amendment”) to an Employment Agreement dated April 26,
2012 (the “Employment Agreement”) is entered into by Comverse, Inc. and Philippe
Tartavull (“Executive”) on May 14, 2015.
WHEREAS, Under the Employment Agreement Executive serves as the Chief Executive
Officer of the Company;
WHEREAS, the Company and the Executive desire to amend and revise the terms of
the Employment Agreement to the extent set forth herein in this Amendment;
NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive and the Company hereby agree as
follows:
1.
The Employment Agreement shall be amended to be between the Executive and
Comverse, Inc. For the avoidance of doubt, Comverse Technology, Inc. shall not
be a party to the Employment Agreement and shall not have any rights or
obligations under the Employment Agreement.



2.
Any notices under the Employment Agreement to the Company as provided for in
Section 11 should be delivered to the Company at the following address:



Comverse, Inc.
200 Quannapowitt Parkway
Wakefield, MA, 01880
Attention: General Counsel


3.
Section 1 of the Employment Agreement is hereby amended to provide as follows:

“Employment. The Company hereby agrees to employ Executive, and Executive hereby
agrees to accept employment with the Company, upon the terms and conditions
contained in this Agreement. Executive’s employment with the Company shall
commence on the Effective Date and shall continue, subject to earlier
termination of such employment pursuant to the terms hereof, until the fourth
anniversary of the Effective Date (the “Term”). Thereafter, the Term will
automatically renew on a year to year basis for an additional one-year period
unless either the Company or the Executive provides at least 60 days advance
notice of non-renewal. For the avoidance of doubt, and by way of example, notice
must be given by March 22, 2016 if either the Executive or the Company desire
not to renew the Employment Agreement for an additional year beyond May 21,
2016.”


4.
The language “during the Term” is hereby deleted from Section 6.1 and Section
6.4. For the avoidance of doubt, the Executive shall be entitled to the
severance under Section 6.1 and Section 6.4 if the Executive’s employment is
ended at the end of the Term, provided that the Executive otherwise qualifies
under either Section 6.1 (termination without Cause or Resignation for Good





--------------------------------------------------------------------------------




Reason in the Absence of a Change of Control) or Section 6.4 (termination
without Cause or Resignation for Good Reason in Connection with a Change of
Control).


5.
Section 6.5(b)(iv) is hereby deleted from the definition of “Good Reason”.

 
6.
The Company and the Executive hereby confirm that both parties have been in
compliance with the Employment Agreement to date and that neither party has an
existing claim for breach of the Employment Agreement.



[Remainder of the page intentionally left blank]






--------------------------------------------------------------------------------




AGREED TO:




EXECUTIVE




/s/ Phillipe Tartavaull             5/14/15
Phillipe Tartavaull                Date




COMVERSE, INC.


By: /s/ Kathleen Harris              5/14/15
Name: Kathleen Harris              Date
Tile: SVP, Chief Talent and
Administrative Officer




